Title: From Thomas Jefferson to Reuben B. Hicks, 19 August 1821
From: Jefferson, Thomas
To: Hicks, Reuben B.


Sir
Monticello
Aug. 19. 21.
In answer to your letter of the 10th I am to state that the buildings necessary for opening the University will all be compleat by April next. for their completion the legislature authorised the Literary fund to lend 120,000 D. on the pledge of the annuity of 15,000.D. granted to the University. it would require many years of this annuity to reimburse the debt, until which the institution cannot be opened. but should the legislature consider the money advanced as a grant, & not a loan, it would be opened within one year from that declaration. Accept the assurance of my respectTh: Jefferson